Case 1:18-cv-01580-RCL Document 29-17 Filed 09/09/20 Page 1 of 6




                     EXHIBIT 14
         Case 1:18-cv-01580-RCL Document 29-17 Filed 09/09/20 Page 2 of 6



                                              Affidavit of Melissa Ellis


 I, .Melissa Ellis am an _x___ employee of _._applicant to _ f01mer employee of Federal
 Emergency Management Agency:                                            ·

 (Office) Office of the Chief Financial Officer (OCFOJ-_ __

 (Division) Bud~t Planr!ing and Analysis Division ___ ____illr@)                             ··- -··- ------·--··-

. (Branch) Funds Control Branch

 Located in Wa$].ngton, DC_________ _.___________________________________

· In the capacity of Branch Chief           __ __ ·

 Grade ___fil_:1_5______between (date) _06/2015___ and (date)___Present___
                                                                         · _____

. My telephone number during working hours is __. . . : ; c2-=02=---=2_1_""'2=-- =- 5=
                                                                                     6 2=6"-----

 I HAVE BEEN ADVISED OF THE FOLLOWING:

  I am required by Federal regulations to cooperate fully and promptly with the investigator who has
  been assigned to conduct a thorough and impartial investigation into a complaint of discrimination
  against Department of Homeland Security, Federal Emergency Management Agency. I must
  provide a .statement for the investigative report which is true and complete to the best .of her
  knowledge and which disdoses all of her firsthand knowledge having a bearing on the merits of
· the complaint. The statement is provided under oath (or affirmation), without a pledge of
  confidentiality, in accordance "With Equal Employment Opportunity Conm1ission rules and
  regulations and Federal Emergency Management Agency. The Complainant and the appropriate
  departmental officials involved in the EEO complaint process will receive the entire investigative
  file. I have the right to review my statement prior to signing it and may make initialized con-ections
  if it is incomplete or inaccurate. I have the right to receive acopy of the signed statement.

  Having been advised of the above information about my role as a witness in the investigative
  process, I solemnly swear    x       affirm     x      the statement which follows is true and
  complete to the best of    my
                            knowledge and belief, and addresses the issues and concems raise with
. me by the inv~stigator.                                           ·

 1. What is your name, position title, series, and ·grade?

 answer: Melissa Ellis, Supervisory Budget Analyst, GS-15.

 2. How long have you worked for the U.S. Department of Homeland Security?



  - ·~
 Initials ' -~~                                              1

                                                                                                           Tab F-2
                                                                                                        Page 2 of 6
            Case 1:18-cv-01580-RCL Document 29-17 Filed 09/09/20 Page 3 of 6




· answer: I have worked with FEMA since November 13, 2006. Hired to current position in June
  2015.

3. Who is your first and second-line supervisor? Please list title and grade.

answer: Annemarie Juhlin, Deputy Budget Director, GS-15 and my second-line is the Budget
Director, Benjamin Moncarz, SES

4. What is your working relationship to Alicia Kirton, Complainant?

answer: Alicia works for me and I am her first-line supervisor.

5. What is your race?

Answer: Caucasian.

6. Are you aware of Complainant's race?

answer: Yes.

7. What is your color?

answer: White.

 8. Are you aware of Complainant's color?

 answer: Yes.

 9. Did you subject Complainant to discrimination based on her race and/or color?

 answer: No.

 _Tfte following has been_ acceptedfor investigation:

 On January 21, 2016, your request to change your duty station trnd telework schedule
 were denied. Management appl'Oved similar J'equests fi'om two similarly situated
 Caucasian employees in your division.

 10. Did Complainant request to change her duty station?

 answer: Yes, her request was verbal and then she followed it up with a written email.

 11. If so, when did Complainant request to change her duty station?

 answer: December 22, 2015.



 Initials   \A*-                                 2
                                                                                            Tab F-2
                                                                                         Page 3 of 6
        Case 1:18-cv-01580-RCL Document 29-17 Filed 09/09/20 Page 4 of 6




12. Why was Complainant requesting to change her duty station?

answer: On December 22, 2015, Ms. Kirton informed me that she was closing on a house in
Tampa, Florida on December 31, 2015 although her duty station was located in Washington, DC.

13. Was Complainant's request for a duty station change and telework schedule request
    verbal or in writing?

answer: Ms. Kilton'srequest for a change in duty station and telework was done verbally and
then she followed her verbal request up with an email request.

14. Did Complainant make her request for a duty station change to you?

answer: Yes, Ms. Ki1ton verbally requested the change in duty station and 95-100% telework
schedule to me and she also forwarded her email request to me.

15. Did you deny Complainant's request to change her duty station and telework schedule?

answer: Yes, I denied Ms. Kiiton's request to change her duty station and request for 95-100%
telework schedule.

16. What reason was given to Complainant for the denial of her request to change her duty
    station and telework schedule request?

answer: I could not approve Ms. Kirton' s request for increased telework or a duty station change
due to the nature of her job. She is a Budget Analyst and provides customer service, the work
environment is too dynamic for her position to be away from the office more than the established
policy allows. Her customers are here.in DC and the division has an expectation to have
employees in the office every day and believe there is value in face-to-face interaction with
colleagues and customers. BP AD has a very flexible telework policy, I believe we allow staff to
telework more than other FEMA divisions. At the time Ms. Kirton was requesting a schedule
outside of the normal BPAD telework policy, there were already 2 people teleworking 100%,
and this was establis4ed before my tenure as supervisor. One person is a budget analyst but no
longer with FEMA and the other person is not a budget analyst, she is a staff accountant and she
does not have customers. The nature of her job does not require her to meet with people face-to-
face.

17. Does FEMA have a telework policy?

answer: Yes, FEMA has a telework policy; and the Budget Office also has an established
telework policy that states an employee must report to the office 2 days a week and Ms. Ki1ton is
aware of this policy.

18. Is Complainant allowed to telework under the Budget Office's telework policy?




Initials.' \ : ! ~                              3
                                                                                           Tab F-2
                                                                                        Page 4 of 6
           Case 1:18-cv-01580-RCL Document 29-17 Filed 09/09/20 Page 5 of 6




answer: Yes, Ms. Kirton is currently teleworking in Florida with the expectation to report to DC
twice a week.

19. Has Complainant niet the expectations of reporting to DC 2 days a week although she
    lives in Florida?

ai1swer: I would say maybe 20 to 30% of the time since January 2016. Ms Kilton has had
medical issues with her knee, she has requested reasonable accommodations whi~h I have
granted when medical documentation supp01ted the requests. However, there have been other
instances where she would not be able to come into the office her required 2 days per week,
missing the two days required to report to DC and these are the times I would request that she
take leave. She has had reasonable accommodation requests with medical documentation
requesting to stay at home and these requests were granted as long as she provided the
supporting documentation.

20. Did Complainant speak with you regarding the de1,1ial of her request to change her duty
    station and telework schedule request?

answer: Yes.

21. If so, when did Complainant speak with you?

answer: I am not sure of the exact date, but I met with Ms. Kilton verbally and explained the
denial and also followed up with a response to her email request. I believe it was· in the January
2016 timeframe.                                                              '

22. What response did she receive?

answer: I reiterated to Ms'. Kirton why I could not approve her request to change duty station and
telework schedule. ·

23. Are you aware of any similarly situated employees whose request to change duty station
    and telework schedule were approved~

answer: Not exactly similarly situated but yes two people who teleworked 100% at the time of
Ms. Ki1ton' s request within the BPAD office. These situations were approved prior to me
becoming supervior                                                          ·

24. If so, can you provide their names, titles, r~ce, and color?'

answer: At the time there were two individuals with duty stations outside of DC; however, these
approvals were made prior to my becoming supervisor.

25. Has Complainant submitted another change of duty station and/or telework request
    since January 2016?



Initials   iAAf
             l~
             1                                  4

                                                                                           Tab F-2
                                                                                        Page 5 of 6
          Case 1:18-cv-01580-RCL Document 29-17 Filed 09/09/20 Page 6 of 6




    answer: Not to my knowledge

    26. Was race and color factors in Complainant's duty station change and telework req11est
        being denied?

    answer: No, race and color were not factors in Ms. Kirton' s duty station change and 95-100%
    telework request being denied. Per the BPAD policy, she is to rep01t to the office 2 days out-of
    the week. Ber duty station is -Washington, DC.      ·

    27. Is there anyone we could speak with' that may have knowledge of this incident?

    answer: Not to my knowledge

    28. Is there anything else you would care to add?

    answer: Not at this time, see attached.



    I have read the above statement consisting of 5 pages. It is true and complete to the best ofmy
    knowledge and belief. I made all the necessary conections and additions, initialing next to
     each. I 1iave also signed and initialed each page. I understand that the information I have
     given is not to be considered confidential and that it may be shown to the interested parties. In
     accordance with 28 U.S.C. Section 1746, I declm·ed under penalties ofpe1jwy that the above
'"' \stateme~;s areh;ue ancyr·re~t to. t~e,best ~f knowledge, information an.d belief.

~~\
 Sig ature
                           l,l5QB__jy:-
                                                         Date
                                                             { o 7/ 1 1 L L-o I --i
                                                                        1




   Initial~                                         5

                                                                                              Tab F-2
                                                                                           Page 6 of 6
